
	
		II
		111th CONGRESS
		2d Session
		S. 3726
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Ms. Klobuchar (for
			 herself, Ms. Landrieu,
			 Mr. Brownback, and
			 Mr. Johnson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To enhance pre- and post-adoptive support
		  services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Supporting Adoptive Families
			 Act.
		2.Adoption support
			 services
			(a)Ensuring
			 well-Being of adopted children and adoptive familiesSection 421
			 of the Social Security Act (42 U.S.C. 621) is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (5) as paragraph (6); and
				(3)by inserting
			 after paragraph (4) the following new paragraph:
					
						(5)ensuring the
				well-being of adopted children and their adoptive families and promoting
				efforts to prevent such children from entering the foster care system through
				the provision of pre- and post-adoptive support services;
				and
						.
				(b)Pre- and
			 post-Adoptive support servicesParagraph (8) of section 431(a) of
			 such Act (42 U.S.C. 629a(a)) is amended to read as follows:
				
					(8)Adoption
				promotion and support services
						(A)In
				generalThe term adoption promotion and support
				services means services and activities designed to encourage more
				adoptions out of the foster care system and support domestic adoptions and
				adoptions from other countries, consistent with promoting the best interests of
				adopted children and their adoptive families. Such services and activities may
				include pre- and post-adoptive support services, as described in subparagraph
				(B), that are designed to support adopted children and their adoptive
				families.
						(B)Pre- and
				post-adoptive support servicesThe term pre- and
				post-adoptive support services means the following:
							(i)Pre-adoptive
				support services, which may include—
								(I)direct services,
				including training, educational support, counseling, and other services for
				adoptive parents and families that address caregiver interests and concerns
				regarding common behavioral issues, such as—
									(aa)issues relating
				to emotional, behavioral, or developmental health needs;
									(bb)issues relating
				to attachment, identity, abandonment, cultural differences, grief, and loss;
				and
									(cc)issues resulting
				from birth defects due to fetal alcohol syndrome or any other substance
				abuse-related developmental disorder;
									(II)the provision of
				educational resources for adoptive parents regarding the geographic, ethnic,
				and cultural background of the adopted child;
								(III)peer-to-peer
				mentoring and support groups that permit a newly adoptive parent to communicate
				and learn from more experienced adoptive parents, including programs that
				enhance communication between adoptive parents with children of similar
				geographic, ethnic, or cultural backgrounds; and
								(IV)the provision of
				informational resources for adoptive parents, including—
									(aa)resources
				available through Federal and State agencies, including information regarding
				benefits for children with a medical condition or a physical, mental, or
				emotional disability;
									(bb)newsletters,
				websites, and other informational resources regarding adoption-related
				services;
									(cc)the
				establishment of lending libraries containing information and resources for
				adoptive parents; and
									(dd)conferences,
				discussion groups, and seminars that are available to adoptive parents and
				other relevant stakeholders.
									(ii)Post-adoptive
				support services, which may include—
								(I)continued
				provision to adoptive parents of pre-adoptive support services described in
				clause (i);
								(II)the provision of
				accessible and reliable respite services for adoptive parents;
								(III)direct services
				and counseling for adopted children, including, as appropriate—
									(aa)support services
				for an adopted child with emotional, behavioral, or developmental health
				needs;
									(bb)support services
				that address issues relating to attachment, identity, abandonment, cultural
				differences, grief, and loss; and
									(cc)treatment
				services that are specialized for adopted children, including psychiatric
				residential services, outpatient mental health services, social skills
				training, intensive in-home supervision services, recreational therapy, suicide
				prevention, and substance abuse treatment;
									(IV)peer-to-peer
				mentoring and support groups that allow adopted children to communicate and
				socialize with other adopted children, including programs that provide for
				communication between adopted children from similar geographic, ethnic, or
				cultural backgrounds; and
								(V)crisis and family
				preservation services, including crisis counseling and a 24-hour emergency
				hotline for adoptive
				parents.
								.
			3.Funding for
			 adoption support servicesParagraph (8) of section 473(a) of the
			 Social Security Act (42 U.S.C. 673(a)) is amended to read as follows:
			
				(8)With respect to
				the amount of savings (if any) in State expenditures under this part resulting
				from the application of paragraph (2)(A)(ii) to all applicable children for a
				fiscal year, a State shall—
					(A)spend a
				significant portion of such amount to provide pre- and post-adoptive support
				services (as defined in section 431(a)(8)(B));
					(B)spend the
				remainder of such amount to provide to children or families any other services
				that may be provided under this part or part B; and
					(C)on an annual
				basis, submit to the Secretary a report that provides a detailed account of any
				services that were funded pursuant to this
				paragraph.
					.
		4.Federal grant
			 program for post adoption mental health servicesSubpart 3 of part B of title V of the Public
			 Health Service Act (42 U.S.C. 290bb–3 et seq.) is amended by adding at the end
			 the following:
			
				520L.Post-adoption
				mental health services
					(a)In
				generalThe Secretary, acting through the Administrator, shall
				award grants or cooperative agreements to eligible entities to—
						(1)develop and
				implement State-sponsored Statewide or tribal post-adoption mental health
				service programs for all adopted children;
						(2)support public
				organization and private nonprofit organizations actively involved in
				State-sponsored Statewide or tribal post-adoption mental health service
				programs;
						(3)collect and
				analyze data on State-sponsored Statewide or tribal post-adoption mental health
				service programs that can be used to monitor the effectiveness of such services
				and for research, technical assistance, and policy development;
						(4)develop and
				provide educational and training opportunities concerning the mental health
				needs of adopted children and their families for use by teachers, social
				workers, and other community mental health service providers; and
						(5)develop and
				provide materials for potential adoptive parents, both for domestic adoptions
				and adoptions from other countries, describing the possible need for
				post-adoption mental health services and available resources.
						(b)Eligible
				entity
						(1)DefinitionIn
				this section, the term eligible entity means—
							(A)a State;
							(B)a public
				organization or private nonprofit organization designated by a State to develop
				or direct the State-sponsored Statewide post-adoption mental health service
				program under a grant under this section; and
							(C)a Federally
				recognized Indian tribe or tribal organization (as defined in the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)) or an
				urban Indian organization (as defined in the Indian Health Care Improvement Act
				(25 U.S.C. 1601 et seq.)) that is actively involved in the development and
				continuation of a post-adoption mental health service program.
							(2)LimitationIn
				carrying out this section, the Secretary shall ensure that each State is
				awarded only 1 grant or cooperative agreement under this section. For purposes
				of the preceding sentence, a State shall be considered to have been awarded a
				grant or cooperative agreement if the eligible entity involved is the State or
				an entity designated by the State under paragraph (1)(B). Nothing in this
				paragraph shall be construed to apply to entities described in paragraph
				(1)(C).
						(c)PreferenceIn
				providing assistance under a grant or cooperative agreement under this section,
				the Secretary shall give preference to eligible entities that have demonstrated
				success in increasing the level of adoption competency among mental health
				providers, adoption lawyers, social workers, case workers, and adoptive
				parents.
					(d)Requirement for
				direct servicesNot less than 85 percent of funds received under
				a grant or cooperative agreement under this section shall be used to provide
				direct services, of which not less than 5 percent shall be used for activities
				authorized under subsection (a)(3).
					(e)Coordination
				and collaboration
						(1)In
				generalIn carrying out this section, the Secretary shall
				collaborate with relevant Federal agencies and adoption-related working groups
				to promote interaction between domestic foster care agencies and private
				adoption agencies in other countries.
						(2)ConsultationIn
				carrying out this section, the Secretary shall consult with—
							(A)State and social
				service agencies engaged in the placement of children for adoption,
				domestically or from other countries;
							(B)local and
				national organizations that serve foster and adopted youth;
							(C)health and
				education specialists who focus on adoption and foster care medicine;
							(D)youth who have
				been in foster care or adopted, domestically or from other countries;
							(E)families and
				friends of youth who have been in foster care or adopted, domestically or from
				other countries; and
							(F)qualified
				professionals who possess the specialized knowledge, skills, experience, and
				relevant attributes needed to serve adopted children and their families.
							(3)Policy
				developmentIn carrying out this section, the Secretary
				shall—
							(A)coordinate and
				collaborate on policy development with the Administration for Children and
				Families and other relevant Department of Health and Human Services agencies
				and adoption-related working groups; and
							(B)consult on policy
				development at the Federal level with those in the private sector engaged in
				the recruitment of foster and adoptive parents, the placement of children in
				foster care and for adoption, and the provision of post-adoption
				services.
							(f)Evaluation and
				report
						(1)Evaluations by
				eligible entitiesNot later than 18 months after receipt of a
				grant or cooperative agreement under this section, an eligible entity shall
				submit to the Secretary the results of an evaluation to be conducted by the
				entity concerning the effectiveness of the activities carried out under the
				grant or agreement.
						(2)ReportNot
				later than 2 years after the date of enactment of this section, the Secretary
				shall submit to the appropriate committees of Congress a report concerning the
				results of—
							(A)the evaluations
				conducted under paragraph (1); and
							(B)an evaluation
				conducted by the Secretary to analyze the effectiveness and efficacy of the
				activities conducted with grants, collaborations, and consultations under this
				section.
							(g)DefinitionsIn
				this section:
						(1)Adopted
				childThe term adopted child means an individual who
				is under 21 years of age and was adopted from foster care, through a private
				placement agency, or from another country.
						(2)Adoption
				competencyThe term adoption competency means an
				understanding of—
							(A)the nature of
				adoption as a form of family formation and the different types of
				adoption;
							(B)relevant
				emotional and physical issues involved in the adoption process, including
				issues relating to separation, loss, attachment, abuse, trauma, and
				neglect;
							(C)common
				developmental challenges associated with adoption;
							(D)the
				characteristics and skills that allow for successful adoptive families;
							(E)proper
				sensitivity with respect to the different geographic, ethnic, or cultural
				backgrounds of adopted children and adoptive families; and
							(F)the necessary
				skills for effectively advocating on behalf of birth and adoptive
				families.
							(3)Post-adoption
				mental health servicesThe term post-adoption mental health
				services includes—
							(A)direct services,
				including training, educational support, counseling, and other services for
				adoptive parents and families that address caregiver interests and concerns
				regarding child behavioral issues that are common among adopted children and
				children in foster care, including, as appropriate—
								(i)caring for an
				adopted child with emotional, behavioral, or developmental health needs;
				and
								(ii)providing for
				the emotional needs of an adopted child, including issues relating to
				attachment, identity, abandonment, cultural differences, grief, and
				loss;
								(B)peer-to-peer
				mentoring and support groups that permit a newly adoptive parent to communicate
				and learn from more experienced adoptive parents;
							(C)the provision of
				informational resources and available services for adoptive parents;
							(D)direct services,
				including counseling, peer-to-peer mentoring and support groups, and other
				services for adopted children that address common behavioral and adjustment
				issues, including, as appropriate—
								(i)support services
				for an adopted child with emotional, behavioral, or developmental health
				needs;
								(ii)support services
				that address the emotional needs of an adopted child, including issues relating
				to attachment, identity, abandonment, cultural differences, grief, and loss;
				and
								(iii)treatment
				services that are specialized for adopted children, including psychiatric
				residential services, outpatient mental health services, social skills
				training, intensive in-home supervision services, recreational therapy, suicide
				prevention, and substance abuse treatment;
								(E)peer-to-peer
				mentoring and support groups that allow adopted children to communicate and
				socialize with other adopted children; and
							(F)crisis
				intervention and family preservation services.
							(h)Funding for
				post-Adoption mental health servicesFrom amounts appropriated to
				carry out titles III, V, or XIX of the Public Health Service Act for each
				fiscal year, $20,000,000 shall be used by the Secretary in each such fiscal
				year to fund services and programs authorized under this
				section.
					.
		5.Data collection
			 on Adoption Disruption and Dissolution
			(a)In
			 generalSection 479 of the
			 Social Security Act (42 U.S.C. 679) is amended by adding at the end the
			 following new subsection:
				
					(d)(1)Not later than 12
				months after the date of enactment of the Supporting Adoptive Families Act, the
				Secretary shall, as part of the data collection system established under this
				section, promulgate final regulations providing for the collection and analysis
				of information regarding children who enter into State custody as a result of
				the disruption of a placement for adoption or the dissolution of an adoption,
				which shall require States to collect and report—
							(A)information on children who are
				adopted within the United States or from other countries and who enter into
				State custody as a result of the disruption of a placement for adoption or the
				dissolution of an adoption, including—
								(i)the number of children who enter
				into State custody as a result of—
									(I)the disruption of placement for adoption;
				or
									(II)the dissolution of an adoption;
				and
									(ii)for each child identified under
				clause (i)—
									(I)as applicable, the country of birth for
				any child who was not born in the United States;
									(II)the length of the adoption placement
				prior to disruption or dissolution;
									(III)the age of the child at the time of the
				disruption or dissolution;
									(IV)the reason for the disruption or
				dissolution; and
									(V)the agencies who handled the placement
				for adoption; and
									(B)such other information as determined
				appropriate by the Secretary.
							(2)The information described in
				paragraph (1) shall be used—
							(A)to consolidate and expand the
				collection of information on adoption disruption and dissolution;
							(B)to improve research and data
				collection systems in order to more accurately determine and measure the rates,
				outcomes, and causes of adoption disruption and dissolution;
							(C)to identify pre- and post-adoptive
				support services (including services described in section 431(a)(8)(B)) that
				result in lower rates of disruption and dissolution of adoptions;
							(D)to develop an understanding of the
				relationship between the rate of incidence of adoption disruptions and
				dissolutions and the support services that are provided to adoptive families in
				order to identify and develop effective evidence-based strategies, programs,
				and support services that help to prevent adoption disruption and dissolution;
				and
							(E)to develop and enhance training and
				educational services regarding strategies for prevention of adoption disruption
				and dissolution.
							(3)Pursuant to the review of State
				programs under section 1123A, the Secretary shall review the process employed
				by each State for collection and reporting of the information described in
				paragraph (1).
						(4)(A)Not later than 6 months
				after the date of enactment of the Supporting
				Adoptive Families Act, the Secretary shall, subject to
				subparagraph (B), establish an advisory committee to study methods to
				effectively collect data regarding disruption and dissolution of adoptions that
				are not included in the data collection system established under this section,
				including—
								(i)data on children whose adoptions
				are disrupted or dissolved but do not enter into State custody as a result of
				such disruption or dissolution;
								(ii)data on adoption displacements,
				whereby an adopted child is temporarily placed out of the home of an adoptive
				parent in order to receive medical, mental health, behavioral, or other forms
				of treatment; and
								(iii)such other data as determined
				appropriate by the Secretary.
								(B)The membership and organization of the
				advisory committee described in subparagraph (A) shall be determined by the
				Secretary and shall include—
								(i)State and child welfare agencies
				that are engaged in the placement of children for adoption domestically or from
				other countries;
								(ii)local and national organizations
				that serve adopted children and children in foster care; and
								(iii)members of State and local
				judiciary and court staff.
								(C)Not later than 12 months after
				establishment of the advisory committee described in subparagraph (A), the
				Secretary shall submit to the appropriate committees of Congress a report
				containing recommendations of the advisory committee for improvement of the
				data collection system established under this
				section.
							.
			(b)Annual
			 reportSection 479A of the Social Security Act (42 U.S.C. 679b)
			 is amended—
				(1)in paragraph (5),
			 by striking and after the semicolon;
				(2)in paragraph (6),
			 by striking the period at the end and inserting ; and
				(3)by adding at the
			 end the following new paragraph:
					
						(7)include in the
				report submitted pursuant to paragraph (5) for fiscal year 2011 or any
				succeeding fiscal year, national and State-by-State data on the numbers and
				rates of disruptions and dissolutions of adoptions, as collected pursuant to
				section
				479(d)(1).
						.
				
